AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                                                                                                                                 FILED
                                                                                                                          U.S. DISTRICT COURT
                       Sheet I                                                                                        EASTERN DISTRICTARKANSAS

                                                                                                                              JUN 2 8 2021
                                      UNITED STATES DISTRICT COURT
                                                         Eastern District ofArkansas                             JAMES W. McCO~ CLERK
                                                                                             By:   ~~
            UNITED STATES OF AMERICA                                   ~   JUDGMENT IN A CRIMINAL CASE DEP CLERK
                                 v.                                    )   (For Revocation of Probation or Supervised Release)
                                                                       )
                DERICK LEMOND DENDY                                    )
                                                                       )   Case No. 4:19-cr-00432-BSM-1
                                                                       ) USM No. 12558-010
                                                                       )
                                                                       )                   Sonia Fonticiella
                                                                                                    Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s) -=2,_,3=''-4-'-' --'6'-'-,-=a=n-=d--'7_ _ _ _ _ of the term of supervision.
~ was found in violation of condition(s) count(s)     6                                    after denial ofguilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                 Violation Ended
2 - Mandatory                  The defendant shall not unlawfully possess a controlled.                          09/30/2020

                                substance. The defendant shall refrain from any unlawful use

                                of a controlled substance.



       The defendant is sentenced as provided in pages 2 through               4.     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pai_d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0683                                                    06/25/2021
                                                                                               Date oflmposition of Judgment
Defendant's Year of Birth:            1988

City and State of Defendant's Residence:                                                              Signature of Judge
Little Rock, Arkansas
                                                                             BRIANS. MILLER, UNITED STATES DISTRICT JUDGE
                                                                                                    Name and Title of Judge

                                                                                                        6/28/2021
                                                                                                             Date
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                          Judgment-Page   -=2-    of    4
DEFENDANT: DERICK LEMOND DENDY
CASE NUMBER: 4:19-cr-00432-BSM-1

                                                  ADDITIONAL VIOLATIONS

                                                                                                                 Violation
Violation Number               Nature of Violation                                                               Concluded
3 - Standard (7)               The defendant shall refrain from excessive use of alcohol and shall not         09/30/2020

                               purchase, possess, use, distribute, or administer any controlled substance

                               or any paraphernalia related to any controlled substances, unless prescribed

                               by a physician.

4 - Standard (2)               The defendant shall report to the probation officer in a manner and frequency   09/30/2019

                               directed by the Court or probation officer.

6 - Special (1)                The defendant shall submit to inpatient or outpatient substance abuse             12/28/2020

                               evaluation, counseling, testing, and/or treatment as deemed necessary and

                               directed by the U.S. Probation Office.

7 - Special                    The must pay a fine in the amount of $3,000.                                    01/11/2021
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page    3      of   4
DEFENDANT: DERICK LEMOND DENDY
CASE NUMBER: 4:19-cr-00432-BSM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
FOUR (4) MONTHS with no term of supervised release to follow




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     lif   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           ~    before 2 p.m. on
                                    -07/26/2021
                                      -----------
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment -   Page _ _4__   of    4
DEFENDANT: DERICK LEMOND DENDY
CASE NUMBER: 4: 19-cr-00432-BSM-1
                                           CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment               Restitution                    Fine              AV AA Assessment*         NT A Assessment**
TOTALS          $ 0.00                      $   0.00                      $   1,135.88        $ 0.00                     $ 0.00



D    The determination of restitution is deferred until
                                                        ----
                                                             . An Amended Judgment in a Criminal Case (AO 245C) will
     be entered after such determination.

D    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                Total Loss***                            Restitution Ordered             Priority or Percentage




TOTALS                                $ _ _ _ _ _ _o_.o_o_                       $_ _ _ _ _ _0_.0_0_


•     Restitution amount ordered pursuant to plea agreement $ - - - - - - - -

D     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the               D fine         D restitution.
      D    the interest requirement for the         D     fine        D restitution is modified as follows:


* Amy, Vicky~ !1f1d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims ofTraffickin_g Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
